UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

RAJSHEEM L. RICHARDSON,

 

Plaintifet,
Vv. DECISION AND ORDER
16-CV-6038-DGL-UWF
SERGEANT M. JAKUBOWSKI, et al.,
Defendants.

 

Background

The plaintiff in this case, Rajsheem Richardson (“plaintiftf"”
oer “Richardson”), brought this prisoner’s civil rights claim
against the defendants Sergeant M. Jakubowski and Lieutenant A.
Strassner {collectively “defendants”), under 42 U.S.C. § 1983.
Docket # 1. Currently pending before the Court is defendants’
motion to dismiss on the ground that Richardson did not exhaust
all availabie administrative remedies pursuant to the Prison
Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997efa). Docket #
28. Plaintiff, represented by counsel, opposes the motion. Docket
f# 32. The parties conducted discovery on whether plaintiff
properly exhausted his grievances and both parties consented to
this Court’s jurisdiction pursuant to 28 U.S.C. § 636(c) to decide
this potentially dispositive issue. Docket # 27. For the reasons
that follow, defendants’ motion to dismiss (Docket # 28) is
converted to a motion for summary judgment and that motion is

qranted.
- Relevant Facts

Plaintiff is an: inmate of the New York State Department of
Corrections and Community Supervision (*“DOCCS”} system who alleges
that guards at Gowanda Correctional Facility (“Gowanda”) assaulted
him on rebruary 5, 2044, Compl. (Docket # 1), at 3. Plaintiff
was transferred to Collins Correctional Facility (“Collins”) the
same day as the alleged incident involving excessive force. Pl.’s
Dep. (Docket # 32-1) (“Dep.”), at 18. Plaintiff claims that he
wrote a grievance in Collins on February 25, 2014 (the “February
2014 Grievance”) and mailed it from Collins to Gowanda on February
26, 2014, but never received any response. Ed. at 19, 21.
Defendants claim that they did not receive plaintiff’s grievance
at either Gowanda or Collings. Compl. (Docket # 1), at 15. on
April 10, 2014, plaintiff sent a letter to the superintendent at
Gowanda inquiring about the February 2014 Grievance. Id. at 10.
At some point thereafter, plaintiff was transferred to Southport
Correctional Facility (“Southport”). Ia. at 11.

On May 15, 2014, plaintiff filed a separate grievance (the
“May 2014 Grievance”) at Southport about the alleged assault at
Gowanda and the failure to respond to his February 2014 Grievance.
Id. Southport denied the May 2014 Grievance. Id. at 13. Plaintiff
appealed, and Southport again denied the May 2014 Grievance,
stating again that the February 2014 Grievance had never been

received or appealed.’ Id. at 15. At both Gowanda and Collins,
plaintiff received an orientation booklet explaining the grievance
programs and notifying inmates that grievance coordinators and
representatives are available. Dep. at 18-19.
Discussion

I. Standard on Motion to Dismiss:

A district court has the power to dismiss a § 1983 action in
view of §& 1997e(a)'s exhaustion requirement. See Snider v.
Melindez, 199 F.3d 168, 112 (2a Cir. 1999). Pursuant to 42 U.S.C.
§ 1997e(a), a district court may dismiss a complaint for failure
to exhaust administrative remedies if it is clear on the face of

the complaint that the plaintiff did not satisfy the PLRA’s

 

exhaustion requirement. Williams v. Corr. Officer Priatno, 829
F.3d 118, 122 (2d Cir. 2036). I£ evidence other than the complaint
raises issues of fact as to the. plaintiff's efforts to exhaust

administrative remedies, dismissal is not appropriate. See

 

Gonzalez Vv. officer “in Charge of Barber Shop on Duty on May 13,
1999, No. 93 Civ. 3455 (DLC), 2000 WL 274184, at *3 {S.D.N.Y¥. Mar.
13, 2000) (“The existence of administrative remedies and their
applicability to a particular suit are generally issues of law,
not fact.”}. However, “when nonexhaustion is not clear from the
face of the complaint, a defendant’s motion may be converted to a
motion for summary judgment ‘limited to the narrow issue of
exhaustion and the relatively straightforward questions about

[the] plaintiff's efforts to exhaust, whether remedies were
available, or whether exhaustion might be, in very limited

circumstances, excused.’” Samuels v. Fischer, 168 F. Supp. 3d 625,

 

652 (S.D.N.¥. 2016) (quoting Stevens v. City of N.¥., No. 12-CV-

 

1918, 2012 WL 4948051, at *3 (S.D.N.¥. Oct. 11, 2012)).

Although, as explained below, the Court would dismiss this
case under Fed. R. Civ. P. 12 because the face of the complaint
makes clear that plaintiff dia not exhaust his administrative
remedies, the Court must look outside of the complaint to properly
analyze whether plaintiff was excused from exhausting those

remedies. See McCoy v. Goord, 255 F. Supp. 2d 233, 251 (S.D.N.Y.

 

2003) (court may convert motion to dismiss to motion for summary
judgment “limited to the narrow issue of exhaustion and the
relatively straightforward questions about the plaintiff's efforts
to exhaust, whether remedies were available, or whether exhaustion
might be, in very limited circumstances, excused”). Indeed,
plaintiff and defendants both cite to plaintiff's deposition
transcript to support their respective positions. Therefore, the
Court converts this motion to dismiss to a motion for summary
judgment for purposes of addressing the parties’ arguments
regarding plaintiff's excuses for. his failure to exhaust
administrative remedies.
II. Failure to Exhaust Administrative Remedies:

The key for determining whether a § 1983 action can proceed

lies in the interpretation of the PLRA’s exhaustion requirement.
See Woodford v. Ngo, 548. U.S. 81, 8&8 (2006). Under the PLRA, no

 

action shall he brought with respect to prison conditions under §&
1983 by a prisoner until a plaintiff exhausts all available
administrative remedies. 42 U.S.C. § 1997e(a). Failure to exhaust
is an affirmative defense. Giano v. Goord, 380 F.3d 670, 675 (2d

Cir. 2004), abrogated on other grounds by Ross v. Blake, 136 S&S.

 

Ct. 1850 (2016). “Because failure to exhaust is an affirmative

defense, .. . defendants bear the initial burden of establishing,
by pointing to ‘legally sufficient source[s]" such as statutes,

regulations, or grievance procedures, that a grievance process
exists and applies to the underlying dispute.‘” Hubbs v. Suffolk

Cty. Sheriff's Dep't, 788 F.3d 54, 59 (2d Cir. 2015) (quoting

 

Mojias v. Johnson, 351 -F.3d 606, 610 (2d Cir. 2003)). After

 

defendants meet this initial burden, however, the courts will still
excuse a prisoner's failure to exhaust administrative remedies if
the prisoner can prove that the failure to exhaust falls within
the exceptions of § 1997e(a). See Ross, 136 8. Ct, at 1858.

A prisoner must properly exhaust the administrative remedies
by complying with an agency's critical procedural rules so that
the administrative resolution system can function effectively.
Woodford, 548 U.S. at 90-91 (*Proper exhaustion demands compliance
with an agency's deadlines and other critical procedural rules

because no adjudicative system can function effectively without

imposing some orderly structure on the course of its
proceedings.”). When a procedural rule is in neither the
regulations nor the internal procedures of the facilities that
houses the prisoner, the courts may not regard it as a critical
procedural rule for the purposes of administrative exhaustion.

See Torres v. Anderson; ' 674 F. Supp. 2d 394, 389 (E.D.N.Y¥. 2009)

 

{holding that Federal - Bureau of Prisons! place-of-filing
requirement is not a critical procedural rulé). Here, however,
poccs regulations and internal procedures specifically require
that a grievance can only be filed “within 21 calendar days of an

alleged occurrence . . . . at the facility where the inmate is

 

housed even if it pertains to another facility.” N.Y. Comp. Codes

 

R. & Regs. (“NYCRR”) tit. 7, § 701.5(a) (1) (emphasis added). If
the sueerintendent fails to respond within 25 days after the inmate
submitted the grievance, the inmate may appeal the grievance. Id.
at § 701.8(q).

Plaintiff's complaint itself confirms that he did not properly
comply with DOCCS’s critical procedural rules. Plaintiff did not
file his grievance in the facility where he was housed. Unlike
Torres, the place-of-filing provision here is in the internal
procedures and is explained in the orientation booklets of both
facilities where plaintiff was confined. Dep. at 19-21. The
purpose of the rule is to prevent inmates from avoiding the
administrative process by claiming that a grievance was lost in

the mail, thus ensuring the effectiveness of the adjudicative
resolution system. See Torres, 674 F. Supp. 2d at 400. Therefore,
NYCRR's place-of-filing provision is one of the DOCCS system's
critical procedural rules and plaintiff's failure to comply
qualifies as a failure to exhaust administrative remedies.

Til. Excuses for Failure to Exhaust Administrative Remedies:

A prisoner’s failure to exhaust administrative remedies can
only be excused ina handful of circumstances. See Ross, 136 &.
Ct. at 1859. Prior to Ross, the Second Circuit developed a three-
part inquiry to determine whether a prisoner can be excused for an
alleged failure to exhaust: (1) whether the administrative
remedies were in fact available; (2) whether prison officials have
forféited the affirmative defense of non-exhaustion; (3) whether

especial circumstances justify the prisoner's failure to exhaust.

 

See Hemphill v. New York, 380 F.3d 680, 686 (2d Cir. 2004).
However, the Supreme Court subsequently abrogated the third prong
of the Hemphill inquiry. Now, cases are analyzed by looking simply
to whether administrative remedies were actually available. Green
v. Schmelzle, 239 F. Supp. 3d 669, 672 (W.D.N.Y. 2017); see Ross,
136 §. Ct at 1858. ‘Under Ross, administrative remedies are
considered unavailable when: (1) officials are “unable of

consistently unwilling to provide any relief to aggrieved

immates,” i.e., when the process is a “dead end”; (2) the grievance
system is “so opaque that it becomes . . . incapable of use,” i.e.,
where “no ordinary prisoner can discern or navigate it”; and (3)
prison officials “thwart inmates from taking advantage of a
grievance process through machination, misrepresentation, or
intimidation.” Ross, 136 S. Ct. at 1859-60. To the extent
plaintiff argues that any of these circumstances apply here, I
disagree.

First, piaintiff claims that administrative remedies were
unavailable to him because he was not properly advised of the
process of filing a grievance. Pl.'s Am. Resp. to Defs’ Mot. to
Dismiss {Docket # 32-2), at 3. But the absence of explicit
instructions from staff does not excuse plaintiff because he had
access to information on how to file a grievance in Gowanda, and,

when he was transferred; in Collins. See Key v. Toussaint, 660 F.

 

Supp. 2d 518, 525 (2d Cir. 2009) (finding, under the old
principles, that prisoner was excused from failure to exhaust, but
noting that when a prisoner is transferred from one state facility
to another state facility, the absence of instruction in the new
facility tends not to excuse the prisoner’s failure to exhaust
because both facilities are governed under a single set of

regulations) ; Ruggiero v. County of Orange, 467 F.3d 170, 178 (2d

 

Cir. 2006) (holding that although whether the plaintiff was
provided with a booklet was disputed, it is immaterial because he
aid not claim that he was unaware of the grievance procedures}.
The record here confirms that plaintiff received grievance

booklets and had access to grievance coordinators in both Collins
and Gowanda . Dep. at 18-19. Moreover, as the Second Circuit
explained in Key, 660 F. Supp. 2d at 525, plaintiff was transferred
from one state facility to another state facility and _ the
regulations allowed plaintiff to follow one set of grievance
procedures irrespective of his transfer.

Any argument by plaintiff that administrative remedies were
unavailable to him -because he misunderstood the grievance
procedures! is umavailing. Absent misleading statements by prison
officials, an inmate’s misunderstanding of a procedure does not
mean the procedure has been misrepresented and is therefore

unavailable. Rawls v. Rosenfield, No. 9:16-CV-0582, 2017 WL

 

7050648 at *8 (N.D.N.Y. Nov. 28, 2017) (plaintiff's failure to
exhaust administrative remedies not excused where he misunderstood
how to appeal grievance). Plaintiff does not allege any false or
misleading statement by the prison officials - any mistake here
was due to plaintiff's own misunderstanding of the grievance
process. See Compl. (Docket #1), at 15.

Second, plaintiff implies that corrections officers may have
tampered with the February 2014 Grievance. Pl.’s Am. Resp. toa
Defs.’ Mot. to Dismiss (Docket # 32-2), at 3. Even assuming
arguendo that plaintiff£’s mail was tampered with, the fact remains

that plaintiff still failed to follow the established grievance

 

1 In a footnote, plaintiff's attorney contends that plaintiff “believed he was
still property of Gowanda despite being an inmate at Collins.” Docket # 32-2,
at n.l.
process and exhaust available administrative remedies. Defendants
have no record of the February 2014 Grievance and plaintiff did
not appeal that grievance. See Compl. (Docket # 1}. Recent cases
from this District confirm that courts are generally unwilling to
excuse a prisoner who allegedly submitted a grievance but received

no response and failed to appeal. See, e.g., Grant v. Condon, No.

 

146514 FPG, 2018 WL 1256224, at *3 (W.D.N.¥. Mar. 12, 2018)
(holding that the plaintiff failed to exhaust administrative
remedies when there is no record of the alleged grievance or an

appeal); Karris v. Rodabaugh, 15-CV-OO190A(F), 2017 WL 7038199, at

 

*5 (W.D.N.Y. Nov. 1, 2017) (plaintiff's failure to exhaust
recognized where plaintiff admitted he never appealed the denial

Of his grievance). Compare Heyliger v. Gebler, 624 F. App’x 780,

 

782 (2a Cir. 2015) (holding that the plaintiff did not exhaust
available administrative remedies when he received no response to
his alleged grievance because he was still permitted to appeal

under NYCRR), with Williams, 829 F.3d at 124 (holding that the

 

grievance procedure applicable to special housing unit inmate
after he failed to receive a response to his initial grievance was
too confusing to be considered available). |
Just like the inmate in Grant, plaintiff has failed to exhaust
available administrative remedies because there is no record of
his February 2014 Grievance or any appeal of that grievance.

Plaintiff's proper use of the grievance process for the filing and

10
appealing OF his May 2014 Grievance establishes that
administrative remedies were available to plaintiff and he
understood them, he just failed to execute them properly.
Accordingly, plaintiff is not excused from exhausting his
administrative remedies.
Conclusion

Plaintiti’s complaint confirms chat he failed to exhaust his
administrative remedies when he improperly filed and then failed
to appeal his February 2014 Grievance. Other evidence in the
record establishes that the grievance process was not unavailable
to plaintiff, and, as a result, his failure to exhaust cannot be
excused. Accordingly, defendants’ motion to dismiss (Dockét # 28)
is converted to a motion for summary judgment and that motion is
granted.? The Clerk is directed to close this case.

DATED: Rochester, Néw York
September DS, 2019

 

 

HON. JONATHAN W. FELDMAN
United States Magistrate Judge

 

2 The Court acknowledges and appreciates the assistance appointed pro bono
counsel provided to plaintiff in litigating this matter.

11
